Case 1:21-cv-10163-FDS Document 8-4 Filed 03/04/21 Page 1 of 2




              EXHIBIT
                 D
               Case 1:21-cv-10163-FDS Document 8-4 Filed 03/04/21 Page 2 of 2




                                                                                                     Timothy P. Van Dyck
                                                                                         Direct telephone: 617-757-6536
                                                                                          Direct facsimile: 508-929-3136
                                                                                         Email: tvandyck@bowditch.com


                                     FOR SETTLEMENT PURPOSES ONLY
December 23, 2020

VIA EMAIL

James A. Shaw, Esq.
Segal Roitman, LLP
33 Harrison Avenue, 7th
Boston, MA 02111

Re:     Ginamarie Alongi v. Int'l Union of Operating Engineers (IUOE) Local 4 Fringe Benefit Funds, et
        al.; MCAD Docket No. 20BEM01708
        Rosemarie Alongi v. IUOE Local 4 Fringe Benefit Funds, et al.; MCAD Docket No. 20BEM01709

Dear James:

Gina and Rosemarie Alongi intend to remove this matter to Superior Court within the next thirty days. However,
before doing so, we thought that now would be an appropriate time to inquire as to whether your clients have
an interest in attempting to resolve this matter before it becomes a matter of public record. In this regard,
please note that Gina Alongi’s demand for settlement is $2.5 million and Rosemarie Alongi’s demand for
settlement is $600,000. Both of these demands are significantly south of what a jury is likely to award them in
economic damages alone in light of the respective salaries, annuities, pensions, health insurance and other
benefits that each was making and entitled to before they were summarily terminated. In addition, given their
ages, it is safe to assume that neither Gina nor Rosemarie will be able to obtain close to comparable
employment before their retirement ages. And, as I am sure you are already aware, a judgment in their favor
will also entitle them to recovery of all of their reasonable attorneys’ fees, as well as emotional distress
damages. Finally, given the manner in which these terminations were conducted, we believe there exists a
significant possibility that a jury may award punitive damages.

If we have not heard from you by Friday, January 15th, we will assume that the Funds and Mr. McLaughlin are
not interested in attempting to resolve this matter privately (either through direct settlement negotiations or
mediation), and we will proceed accordingly. Both of these demands will be withdrawn if the Alongis are
required to file in court.

Very truly yours,




Timothy P. Van Dyck




4830-1777-0453.1
